SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
834
KA 10-01436
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ANNA VOLL, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT B. HALLBORG,
JR., OF COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (J. MICHAEL MARION OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Sheila A.
DiTullio, J.), rendered May 27, 2010. The judgment convicted
defendant, upon her plea of guilty, of grand larceny in the fourth
degree and identity theft in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting her upon her
plea of guilty of grand larceny in the fourth degree (Penal Law §
155.30 [1]) and identity theft in the second degree (§ 190.79 [2]),
defendant contends that County Court erred in setting the duration of
the order of protection issued against her at sentencing. According
to defendant, the expiration date of the order of protection can be no
later than March 2, 2018, rather than May 27, 2018, as set by the
court. As defendant correctly concedes, however, she failed to
preserve that contention for our review (see People v Nieves, 2 NY3d
310, 315-317), and we decline to exercise our power to review it as a
matter of discretion in the interest of justice (see People v
Childres, 60 AD3d 1278, 1279, lv denied 12 NY3d 913).




Entered:   July 1, 2011                            Patricia L. Morgan
                                                   Clerk of the Court